     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DAVID WEBB,                            )
                                       )
       Petitioner,                     )
                                       )           CIVIL ACTION NO.
       v.                              )            2:18cv841-MHT
                                       )                 (WO)
UNITED STATES OF AMERICA,              )
                                       )
       Respondent.                     )

                              OPINION AND ORDER

      Before the court is petitioner David Webb’s “Motion

for Rule 60(b) Relief,” filed on June 12, 2019.

      On September 27, 2018, Webb, a federal inmate at

the Maxwell Federal Prison Camp in Montgomery, Alabama,

filed with this court a self-styled petition for writ

of habeas corpus under 28 U.S.C. § 2241.                           Pursuant to

orders      by    this      court,   Webb    filed   an     amended     § 2241

petition         on   October    12,   2018.       In   his    petition       as

amended,         Webb    challenged        the   validity     of     his    2018

guilty-plea           conviction     and    sentence      imposed      by    the

United States District Court for the Eastern District

of   Virginia         for    inducement     of   another      to    travel    in
interstate commerce in the execution of a scheme and

artifice      to    defraud        that       person       of     property,         in

violation     of     18    U.S.C.       §    2314.         Webb    claimed      his

conviction     and     sentence         were       void    and    that    he    was

entitled to immediate release because (1) the federal

district courts, including the court in which he was

convicted and sentenced, are not lawfully established

by Congress; (2) the United States suffered no “injury

in   fact”     from       his    alleged       crime        and    thus   lacked

standing to prosecute him; and (3) his guilty plea was

entered under duress in violation of his due-process

rights.      Amended Petition (doc. no. 7) at 1–3.

     Because Webb’s claims challenged the validity of

his conviction and sentence and fell squarely within

the realm of injuries addressed by motions to vacate

under   28    U.S.C.      §     2255,       this    court    found    that      his

self-styled        § 2241       petition      must    be    considered         as    a

motion to vacate under § 2255.                     See Order (doc. no. 8);

Recommendation (doc. no. 12).                      And because venue and


                                        2
jurisdiction for actions considered under § 2255 lie

only     in    the     district      of        conviction,         this     court

transferred Webb’s case to the United States District

Court for the Eastern District of Virginia pursuant to

28   U.S.C.    § 1631.      See    Recommendation           (doc.     no.    12);

Opinion and Order (doc. no. 16).

       In his “Motion for Rule 60(b) Relief,” Webb again

challenges the validity of his conviction and sentence

by     the    Eastern     District        of       Virginia     court.        He

“request[s] relief in the nature of reinstating [his]

Habeas Corpus Petition[ ] for the purpose of a hearing

as allowed per Constitution and statutory law; finding

of   facts,     and     conclusions       of       law    entered    into    the

record[]      of    [his]   case     ...       ;    and    order     of   relief

granting      immediate        release     based          off   of   arguments

presented,         supported    or   sentencing            court’s    lack    of

jurisdiction.”         Motion for Rule 60(b) Relief” (doc. no.

19) at 2.




                                     3
       Although Webb styles his motion as one for relief

under     Rule    60(b)     of     the   Federal         Rules      of      Civil

Procedure,       it   is   properly      understood           as    a       motion

requesting       that      his     original        self-styled              § 2241

petition be reinstated in this court.                         Webb does not

assert any of the grounds for relief contained in Rule

60(b), and once again he presents claims that go to the

validity of his conviction and sentence.                           Rule 60 of

the     Rules    of   Civil      Procedure     is        an   inappropriate

vehicle to challenge a criminal conviction or sentence.

See United States v. Fair, 326 F.3d 1317, 1318 (11th

Cir. 2003); United States v. Mosavi, 138 F.3d 1365,

1366 (11th Cir. 1998).              Further, Webb demonstrates no

infirmity in this court’s order transferring his case

to the United States District Court for the Eastern

District    of    Virginia       pursuant     to    28    U.S.C.        §   1631.

Webb    challenged      his      conviction    and       sentence.            Such

challenges are properly brought under § 2255.                            Section

2255 motions are properly filed only in the court of


                                     4
conviction.   Webb simply fails to demonstrate any basis

for relief from this court.

                           ***

    Accordingly, for the reasons indicated above, it is

ORDERED that petitioner David Webb’s “Motion for Rule

60(b) Relief” (doc. no. 19) is denied.

    DONE, this the 15th day of July, 2019.


                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE
